DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
Claims 27-46 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samec (US 20160270656 A1).
Regarding claim 27, Samec teaches a machine (Fig. 3C, 70, 72, 74, and associated head mounted device), comprising: 
a processor (70, 72); and 
all processors having at least a memory cache for storing instructions; local data of 70, remote data of 74), the memory storing instructions executed by the processor to: 
determine a first property related to dry eye symptoms of a patient (¶2127-2128, several measurement modalities disclosed); 
determine a second property related to the dry eye symptoms of the patient (¶2127-2128, several measurement modalities disclosed); 
form a dry eye forecast (¶2128, “indicia of dryness”) based upon a dry eye forecast value (¶2128, “detected parameter”; ¶2129, “[dry eye] medication triggered by one or more conditions” considered as delivering medication when the eye is forecasted as dry by the measured conditions [parameters, values]), the dry eye forecast value determined from the first property and the second property (¶2127-2128, “multiples tests or indicators of dryness may be detected in conjunction with one another to increase the accuracy of a dryness determination”); 
select a treatment recommendation based upon the dry eye forecast (¶1241, treatment protocol, ¶2129, delivery of liquid);
and supply the treatment recommendation to a device (¶1254, the head-mounted ophthalmic system) connected to the machine (70, 72, 74) through a computer network (Fig. 3C, networking of the local head mounted device that receives the recommendation and delivers medication being connected local processing / data module 82 with remote processing and data 72, 74).
Regarding claim 28, Samec teaches the machine of claim 27, wherein the first property is a humidity or a relative humidity proximate to the patient (¶2129).
Regarding claim 29, Samec teaches the machine of claim 27, wherein the second property is an ambient temperature proximate to the patient (¶2129).
Regarding claim 30, Samec teaches the machine of claim 27, further comprising instructions executed by the processor to determine a third property related to the dry eye symptoms of the patient, wherein the dry eye forecast value is determined from the first property, the second property, and the third property (¶2127-2128).
Regarding claim 31, Samec teaches the machine of claim 30, wherein the third property is an environmental property proximate to the patient (¶2129, trigger by environment).
Regarding claim 32, Samec teaches the machine of claim 31, wherein the environmental property comprises one or more of a wind speed, a pollution level (¶2180, Claim 35), a pollen count (¶2129), condensation data (¶2129 humidity and temperature detection considered to correspond substantially to condensation data), an air pressure, a vapor pressure, a UV index, and a wind chill.
Regarding claim 33, Samec teaches the machine of claim 30, wherein the third property is a patient-specific property (¶2127-2129, various measurements of the patient specifically).
Regarding claim 34, Samec teaches the machine of claim 33, wherein the patient-specific property comprises one or more of a schedule of the patient (¶2128, using eye examination data to determine treatment, and at least, ¶1817, ¶1849, ¶1882, ¶1892, ¶1994, ¶2027, ¶2105, ¶2111, regular scheduling of examinations) and a medical condition of the patient (¶2126).
Regarding claim 35, Samec teaches the machine of claim 27, wherein the treatment recommendation comprises one or more of a stimulus delivery to the patient (¶1470, ¶2201), a duration of the stimulus delivery (sequitur), a time of the stimulus delivery (sequitur), a number of periods of the stimulus delivery (repetition of stimulus-response-measurement being fairly suggested), and an electrical stimulus delivery (not identically disclosed, though see disclosure of Ackermann detailed below).
Regarding claim 38, Samec teaches a machine (Fig. 3C, 70, 72, 74, and associated head mounted device), comprising: 
70, 72); and 
a memory connected to the processor (all processors having at least a memory cache for storing instructions; local data of 70, remote data of 74), the memory storing instructions executed by the processor to: 
determine a first property related to dry eye symptoms of a patient, the first property comprising a humidity or a relative humidity proximate to the patient (¶2129); 
determine a second property related to the dry eye symptoms of the patient, the second property comprising an ambient temperature proximate to the patient (¶2129); 
form a dry eye forecast (¶2128, “indicia of dryness”) based upon a dry eye forecast value (¶2128, “detected parameter”; ¶2129, “[dry eye] medication triggered by one or more conditions” considered as delivering medication when the eye is forecasted as dry by the measured conditions), the dry eye forecast value determined from the first property and the second property (¶2127-2128, “multiples tests or indicators of dryness may be detected in conjunction with one another to increase the accuracy of a dryness determination” and ¶2129, “[dry eye] medication may be triggered by one or more conditions …. A temperature of the wearer … an ambient humidity”); 
select a treatment recommendation based upon the dry eye forecast (e.g. ¶1241, the treatment protocol); and 
supply the treatment recommendation to a device (¶1254, the head-mounted ophthalmic system) connected to the machine (70, 72, 74) through a computer network (Fig. 3C, networking of the local head mounted device that receives the recommendation and delivers medication being connected local processing / data module 82 with remote processing and data 72, 74).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec as applied to claim 27 above, and further in view of Ackermann (US 20130006326 A1).
Regarding claim 36, Samec teaches the machine of claim 27, Samec further includes instructions executed by the processor to supply the treatment recommendation to the device implemented as a medication device (Fig. 3C, ¶2124-2130, where the measurements are computed to determine medication delivery).
Samec does not explicitly show the device is implemented as a stimulus device.
Ackermann explicitly shows a device for delivering electrical stimulus, e.g. to the nasal mucosa (¶62-64) for .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the dry eye detection of Samec to provide Ackermann’s electrical stimulus for the purpose of increasing tear production and thereby alleviating dry eye symptoms.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec as applied to claim 27 above, and further in view of Frahnke (US 20180161579 A1).
Regarding claim 37, Samec teaches the machine of claim 27, but does not explicitly show wherein the dry eye forecast value comprises an amount of expected tear evaporation.
Frahnke explicitly shows wherein the dry eye forecast value comprises an amount of expected tear evaporation (¶64, monitoring “Tear Film Breakup Time (TBUT) … The time that it takes for the first dry spot to form is referred to as the TBUT, where shorter TBUT times may be correlated to severity of dry eye symptoms. In some variations, as determining TBUT, dry spot formation may be identified with machine vision techniques applied to an image of the eye taken by the image sensor 320. ”).
Frahnke with the machine of Samec for the purpose of delivering a dry eye treatment liquid at the optimal time.

Regarding claim 39-46, the dependent claims recite essentially the same limitations as recited above, and are rejected on the same basis.

Double Patenting
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10610095. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower scope of the ‘095 patent reads on the instant claims, and/or would render them obvious in view of Samec, Ackermann, and Frahnke as detailed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872